       Case 3:20-cv-01891-CRB Document 195 Filed 07/22/20 Page 1 of 2



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 4   San Mateo, CA 94403
     Telephone: 650.362.4150
 5
     Counsel for Defendants
 6   JadooTV, Inc. and Sajid Sohail
 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   DISH NETWORK L.L.C.,                         Case No. 3:20-cv-01891-CRB
12                 Plaintiff,                     NOTICE OF CHANGE OF ADDRESS
           vs.                                    AND CONTACT INFORMATION
13

14   JADOOTV, INC. and SAJID SOHAIL,

15                 Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28

                     NOTICE OF CHANGE OF ADDRESS AND CONTACT INFORMATION
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 195 Filed 07/22/20 Page 2 of 2




 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that the office and contact information of Chan Punzalan LLP,
 3   Counsel for Defendants JadooTV, Inc. and Sajid Sohail, has changed. The new address and
 4   contact information is:
                                             Chan Punzalan LLP
 5
                                         22 Battery Street, Suite 401
 6
                                          San Francisco, CA 94111
 7

 8
            The phone number, fax number, and email addresses remain the same.
 9

10
     Dated: July 22, 2020                             Respectfully submitted,
11
                                                      /s/ Mark Punzalan
12
                                                      CHAN PUNZALAN LLP
13
                                                      Counsel for Defendants
14
                                                      JadooTV, Inc. and Sajid Sohail
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1
                      NOTICE OF CHANGE OF ADDRESS AND CONTACT INFORMATION
                                     Case No. 3:20-cv-01891-CRB
